Citation Nr: 0620487	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for seasonal 
allergic rhinitis.  

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for bilateral tibial 
pain, claimed as shin splints.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1997 until February 
2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  The Board notes that during the appeal 
process the claims folder was transferred to the Cleveland 
RO.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board has reviewed the claims file and finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Indeed, the veteran's notice 
letter with respect to his service connection claims dated in 
November 2003 did not specify the disabilities which the 
veteran had claimed resulted from his active duty service.  
Additionally, such correspondence did not sufficiently 
apprise the veteran of the information necessary to 
substantiate his claims, of the division of responsibility 
between VA and a claimant in obtaining evidence, nor request 
that the veteran provide any evidence in his possession that 
pertains to his claims.  For these reasons, further notice is 
necessary to correct these deficiencies.

Also regarding notice, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice 
described above, nor was he provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  

In addition to the notice deficiencies discussed above, the 
Board further finds that additional development is required 
in order to satisfy the duty to assist.  With regard to the 
veteran's claim of entitlement to service connection for 
bilateral pes planus, the Boards finds that development of 
the record is required before this claim can be properly 
adjudicated.  The veteran's June 1996 enlistment examination 
found the veteran to have mild, asymptomatic pes planus.  The 
veteran complained of and sought treatment for his pes planus 
on several occasions throughout service.  A December 2003 
examination, near the veteran's discharge from the military, 
found him to have mild, symptomatic pes planus.  At a VA 
examination also in December 2003, the veteran reported, 
among other things, constant foot pain.  Upon physical 
examination, the examiner stated that there was no callus of 
the feet and no mechanical aids used by the veteran.  The 
examiner diagnosed the veteran with bilateral clinical pes 
planus (pre-military condition).  However, the examiner did 
not opine whether the veteran's pre-military condition was 
permanently worsened/aggravated by active service.  
Therefore, the Board is remanding to obtain such an opinion. 

With regard to the veteran's increased rating claim, the 
Board finds that additional development is required in order 
to satisfy VA's duty to assist obligations under the VCAA.  
The record indicates that the veteran was last afforded a VA 
examination of his seasonal allergic rhinitis in December 
2003.  The Board notes that this examination is nearly three 
years old.  More importantly, the Board notes the veteran's 
contentions that his examination was conducted in December, 
which is at a time of year when his seasonal allergies are 
not as likely to be at their most exacerbated state, i.e., 
during a flare-up.  The Board finds that an additional 
examination would be useful in determining the severity of 
the veteran's seasonal allergic rhinitis during an active 
stage.  38 C.F.R. § 4.2 (2005); see Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990); Ardison v. Brown, 6 Vet. App. 405, 
407 (1994) (stating that an adequate examination must be 
conducted during the active stage of a fluctuating disease).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter, for all 
issues on appeal, which satisfies all 
VCAA notice obligations in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims, and increased 
rating claim, and inform him of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date will be assigned in 
the event of award of any benefit sought.  

2.  The claims file should be sent to the 
VA examiner who evaluated the veteran's 
feet in December 2003.  Following a 
review of the file, the examiner should 
opine whether it is at least as likely as 
not that there was any permanent increase 
in severity of the veteran's pre-military 
(shown by his June 1996 enlistment 
examination) pes planus during service 
that was beyond natural progression of 
the disability.  The examiner should 
support his conclusion by referencing the 
evidence of record, including the service 
medical records showing complaints and 
treatment of his pes planus.  If the 
examiner that evaluated the veteran in 
December 2003 is not available to provide 
a response, then any similarly qualified 
VA examiner may answer this inquiry in 
her place.  If additional examination of 
the veteran is deemed necessary, schedule 
the veteran for an examination and 
perform all necessary tests.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and extent of his service-
connected seasonal allergic rhinitis.  To 
the extent feasible, the examination 
should be scheduled in the spring or 
summer months.  All necessary tests and 
studies should be conducted.  The 
presence or absence of polyps should be 
noted, as well as the percentage of 
blockage of the nasal passages on each 
side, if any.  All other pertinent 
symptoms should be described in full.  
The claims file must be made available to 
the examiner for review.  

4.  Thereafter, readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If any 
benefit sought is not granted, the 
veteran should be furnished an 
appropriate Supplemental Statement of the 
Case (for the service connection claims) 
and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



